Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claims 1, 9, and 11 is the Ramirez publication wherein it discloses a networked machine (see Figs. 1, 6-7, ¶0034 and ¶0109, Ramirez teaches a road segment safety rating system comprising a telematics device 713 that is a networked machine), comprising: 
a network interface to provide connectivity to a network (see Figs. 1, 6-7, ¶0034 and ¶0109, computing device 102 and telematics device 713 are networked machines integrated with network interfaces communicating over a plurality of network topologies to devices, including but not limited to, personal computing device 108) including: 
(1) a first network connection that receives vehicle data stored on a first networked machine (see Figs. 2, 4-6, ¶0105. In particular, see Fig. 6, ¶0104-¶0105) or 
(2) a second network connection that receives vehicle data from a network connected vehicle, where the vehicle data includes relative speed between a first traffic object and a second traffic object and a separation distance between the first traffic object and the second traffic object (see Fig. 6 and ¶0111, analysis computing device 714 determines vehicle spacing and transmits vehicle spacing data between the first vehicle and the second vehicle, which is a vehicle connected to the first vehicle by V2V communications); and 
(3) a third network connection that delivers visualization data to a second networked machine (see Fig. 6 and ¶0111, analysis computing device 714 determines vehicle spacing and transmits vehicle spacing data between the first and the second vehicles and a third vehicle, which is a vehicle connected to the first vehicle and second vehicles by V2V communications); 
a processor connected to the network interface (see Fig. 1, ¶0033, ¶0037-¶0038, ¶0066-¶0067, and ¶0105, data sources 104, 106 may a be a computer connected to the network interface / computing device 102 (high-end server computer); 
a memory connected to the processor, the memory storing instructions (see Figs. 1, 13, ¶0033, ¶0037-¶0038, ¶0066-¶0067, and ¶0105, memory 116) executed by the processor to: 
obtain the relative speed between the first traffic object and the second traffic object (see Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0112, ¶0134, and Abstract. In particular, see ¶0106 and ¶0112, Ramirez teaches first and second traffic objects consistent with [0027] of the Applicant's disclosure, such as other vehicles, pedestrians, cyclists, and animals.  Ramirez further teaches where vehicle's sensors 711 can measure relative speed between vehicle and other nearby vehicles especially vehicle speed to facilitate driving data and behavior analysis); 
receive the separation distance between the first traffic object and the second traffic object (see Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0111 - ¶0112, ¶0134, and Abstract. In particular, see ¶0106 and ¶0112, Ramirez teaches where vehicle's sensors 711 can measure relative speed between vehicle and other nearby vehicles especially vehicle speed and vehicle spacing to facilitate driving data and behavior analysis); 
combine the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object (see Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112, Ramirez teaches acquiring raw real-time sensor data that is inputted into road segment safety rating module 602, combines driving data as corresponding sets such as relative speed to vehicle spacing / separation distance, and subsequently computes a hazard assessment encountered by the first traffic object), wherein the instructions to combine include instructions to: 
repeat the obtain, receive and combine operations to form cumulative measures of hazard associated with the first traffic object (see Figs. 1 - 7, 14, ¶0095, ¶0134, ¶0180 - ¶0181, and Abstract. In particular, see ¶0180 - ¶0181.  Ramirez teaches a road segment safety rating system that iteratively repeats the obtained, received, and combined operations to compute aggregate measures of hazards associated with the first traffic object); 
analyze the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object (see Figs. 1 - 7, 14, ¶0095, ¶0122 - ¶0123, ¶0125, ¶0177 - ¶0178, and Abstract.  In particular, see Fig. 4 ~ process method steps 404 – 408.  See Fig. 5 ~ 508.  See ¶0095, ¶0106, ¶0112, ¶0122, and ¶0177, vehicle-based driving analysis computing module 714 in combination with road segment safety rating systems 1416, 1436, and 1452 analyze the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object);
 form visualization data from the first traffic object safety score (see ¶0057-¶0058, ¶0068, ¶0095); and deliver the visualization data to the second networked machine.  (See ¶0095).
However, the prior art does not teach, or suggest every element of independent claims 1, 9, and 11. As such, a person skilled in the art would not modify Ramirez, or any other combination thereof, to provide the method for applying a compensating factor to the relative speed to form a compensated relative speed; and 
dividing the compensated relative speed by the separation distance;  and 
wherein combining the relative speed and the separation distance include instructions to combine the square of the absolute speed measure and the relative speed and then divide by the separation distance; and 
wherein the instructions to combine the relative speed and the separation distance include instructions to subtract lateral acceleration required to cause a collision from the quantity of one divided by the traffic object maximum safe acceleration measure.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for applying a compensating factor to the relative speed to form a compensated relative speed; and 
dividing the compensated relative speed by the separation distance;  and 
wherein combining the relative speed and the separation distance include instructions to combine the square of the absolute speed measure and the relative speed and then divide by the separation distance; and 
wherein the instructions to combine the relative speed and the separation distance include instructions to subtract lateral acceleration required to cause a collision from the quantity of one divided by the traffic object maximum safe acceleration measure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661